IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

EARNEST UNDERWOOD II,
Plaintiff, Case No. 3:17-cv-16
VS.
COMMISSIONER OF District Judge Walter H. Rice
SOCIAL SECURITY, Magistrate Judge Michael J. Newman
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION

 

The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Michael J. Newman (Doc. #23), to whom this case was referred pursuant to 28 U.S.C.

§ 636(b), and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendation.

Accordingly, it is hereby ORDERED that:

1.

2.

The Report and Recommendation (Doc. #23) is ADOPTED in full;

Plaintiff's Motion for Attorney’s Fees (Doc. #14), as modified by Plaintiffs
reply brief (Doc. #20) be GRANTED;

Plaintiff's Counsel be AWARDED the requested sum of $15,479.25.00 in
attorney’s fees as follows: the $6,000.00 sum now held in escrow be released
to Plaintiff's counsel and the Commissioner is directed to award Plaintiff's
Counsel the difference between these two amounts, i.e., $9,479.25; and

This case remains TERMINATED on the docket of this Court.
Date: A&B ~\F fj Mesa

WALTER HERBERT RICE
UNITED STATES DISTRICT JUDGE
